Order entered September 23, 2015




                                            In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                      No. 05-15-00959-CR

                              BARRY LYNN MCCURTAIN, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 199th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 199-82933-2014

                                           ORDER
        The Court GRANTS court reporter LaTresta Ginyard’s motions for extension of time to

file the reporter’s record.

        We ORDER Ms. Ginyard to file the reporter’s record within FIFTEEN (15) DAYS

from the date of this order.

        We ORDER the Collin County District Clerk to file the clerk’s record within FIFTEEN

(15) DAYS from the date of this order.


                                                     /s/   ADA BROWN
                                                           JUSTICE